        Case 1:17-cv-07572-ALC Document 177 Filed 04/15/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT                                  April 15, 2021
                        SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY,

                      Plaintiff,                           No. 1:17-cv-07572-ALC

        v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, U.S. CUSTOMS AND BORDER
 PROTECTION, U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT, U.S.
 CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. DEPARTMENT OF
 JUSTICE, and U.S. DEPARTMENT OF
 STATE,

                      Defendants.


                                   JOINT STATUS REPORT

       1.     Pursuant to the Court’s order, see ECF No. 175, the Knight First Amendment

Institute at Columbia University (the “Knight Institute” or “Institute”) and Defendants U.S.

Department of Homeland Security (“DHS”), U.S. Customs and Border Protection (“CBP”), U.S.

Immigration and Customs Enforcement (“ICE”), U.S. Citizenship and Immigration Services

(“USCIS”), U.S. Department of Justice (“DOJ”), and U.S. Department of State (“State”),

respectfully submit this Joint Status Report to update the Court regarding the progress of

Defendants’ remaining searches for and productions of records responsive to the Institute’s

Freedom of Information Act (“FOIA”) request (the “Request”), see Am. Compl. Ex. B 3–4, ECF

No. 42-2, and ICE, UCSIS, and State’s appeal of the Court’s Opinions and Orders entered on

September 13 and 23, 2019, and September 14, 2020, see ECF No. 166.
         Case 1:17-cv-07572-ALC Document 177 Filed 04/15/21 Page 2 of 5




       Non-ICE Productions

       2.      The parties provided comprehensive updates as to the status of the non-ICE

searches in the February 9, 2021 Joint Status Report (“Feb. 9 JSR”). See ECF No. 172 ¶¶ 2–3.

       ICE’s Productions for Components Not Subject to the Motion for Clarification and
       Partial Reconsideration

       3.      The parties described ICE’s processing of records for components not subject to

the Defendants’ motion for clarification and partial reconsideration in detail in the February 9 JSR.

See Feb. 9 JSR ¶¶ 4–8.

       4.      As noted in the February 9 JSR, ICE completed its production of the pages that it

had previously sent for consult to DHS’s Office of the Inspector General (“DHS OIG”), USCIS,

CBP, and State. See Feb. 9 JSR ¶ 8. In this production, DHS OIG released 62 pages in full; USCIS

released 8 pages in full and withheld 20 pages in part, applying FOIA Exemptions (b)(5), (b)(6),

and (b)(7)(C); CBP withheld 7 pages in part, applying FOIA Exemptions (b)(5) and (b)(6); and

State released 5 pages in full and withheld 5 pages in part, applying FOIA Exemptions (b)(6),

(b)(7)(C), and (b)(7)(E).

       5.      On February 10, 2021, DHS completed processing of 247 pages of responsive

records previously referred to the DHS Privacy Office. Of these pages, DHS determined that 91

pages must be withheld in full, pursuant to FOIA Exemption (b)(5), and that 68 pages could be

released in part and withheld in part, pursuant to FOIA Exemptions (b)(5), (b)(6), (b)(7)(C), and

(b)(7)(E).

       6.      ICE, DHS, USCIS, CBP, and State have completed their processing and production

of records sent for consult or referral by ICE that were responsive to Item 1 of the Request and not

subject to the Defendants’ motion for clarification and partial reconsideration.




                                                 2
         Case 1:17-cv-07572-ALC Document 177 Filed 04/15/21 Page 3 of 5




       ICE’s New Searches

       7.      Pursuant to the Court’s September 13, 2020 Opinion and Order clarifying the

Court’s September 13 and 23, 2019 Orders and denying the Defendants’ motion for partial

reconsideration, ECF No. 158, ICE conducted new searches within the Immigration Law and

Practice Division (“ILPD”), National Security Law Section (“NSLS”), Field Legal Operations

(“FLO”), Human Rights Violators Law Division (“HRVLD”) and Office of the Executive Deputy

Principal Legal Advisor (“EDPLA”) using search terms previously agreed upon by the parties, and

re-tasked the Enforcement and Removal Operations Law Division (“EROLD”) to conduct a search

using the same agreed-upon search terms. See Dec. 11 JSR ¶ 8.

       8.      As detailed in the December 11 JSR, ICE completed those searches and informed

the Knight Institute of the initial results, indicating that the search had returned at least 263,857

potentially responsive documents (not pages) after de-duplication. See Dec. 11 JSR ¶ 9. As noted

in the February 9 JSR, the Knight Institute proposed measures to provisionally narrow the

parameters of ICE’s new searches, which ICE agreed to apply. See Feb. 9 JSR ¶ 11–12.

       9.      On February 19, 2021, ICE reported that its revised search returned 128,164

documents. ICE indicated that it would take the agency years to review and process such a volume

of records. Subsequently, the Knight Institute and ICE entered into negotiations to provisionally

refine and narrow the search parameters in order to reduce the set of potentially responsive records;

the parties narrowed the potentially responsive documents by custodian and year; and ICE has

agreed to process and review 650 pages, produce to the Institute any responsive, non-exempt

material, and propose criteria based on that review to narrow the universe of potentially responsive

documents. ICE will use best efforts to do so by June 4, and in any event will complete the

production and propose narrowing criteria by June 10, 2021.




                                                 3
         Case 1:17-cv-07572-ALC Document 177 Filed 04/15/21 Page 4 of 5




       ICE, USCIS, and State’s Appeal

       10.     As detailed in the December 11th JSR, ICE, USCIS, and State filed a notice of

appeal on November 10, 2020 of the Opinions and Orders entered by the Court on September 13,

2019, September 23, 2019, and September 14, 2020. Dec. 11 JSR ¶¶ 11–12. The Court stayed

production of the records subject to appeal pending disposition of the appeal. Id. ¶ 13.

       11.     On February 23, 2021, ICE, USCIS, and State filed their opening brief; the Knight

Institute’s opposition brief is due by May 5, 2021.

       12.     On March 24, 2021, after a further review of 11 records at issue in its appeal, State

produced additional material from those documents to the Knight Institute.

       Proposed Next Step

       13.     The parties have agreed to submit a joint status report by June 14, 2021, providing

the Court with further updates regarding the status of ICE’s new searches and productions of

responsive records.


 Dated: April 14, 2021
                                                     Sincerely,

 AUDREY STRAUSS                                       /s/ Xiangnong Wang
 United States Attorney
                                                     Xiangnong Wang (pro hac vice)
 By: /s/ Ellen Blain                                 Carrie DeCell (CD-0731)
                                                     Jameel Jaffer (JJ-4653)
     Ellen Blain                                     Alex Abdo (AA-0527)
     Assistant United States Attorney                Knight First Amendment Institute
     86 Chambers Street, 3rd Floor                     at Columbia University
     New York, NY 10007                              475 Riverside Drive, Suite 302
     ellen.blain@usdoj.gov                           New York, NY 10115
     (212) 637-2743                                  george.wang@knightcolumbia.org
                                                     (646) 745-8500
     Counsel for Defendants
                                                     Counsel for Plaintiff




                                                 4
    Case 1:17-cv-07572-ALC Document 177 Filed 04/15/21 Page 5 of 5




                                             /s/ Megan Graham

                                            Megan Graham (5400460)
                                            Catherine Crump (CC-4067)
                                            Samuelson Law, Technology & Public Policy
                                               Clinic
                                            353 Law Building
                                            University of California, Berkeley, School of
                                               Law
                                            Berkeley, CA 94720-7200
                                            mgraham@clinical.law.berkeley.edu
                                            (510) 664-4381

April 15, 2021                              Counsel for Plaintiff
The Parties shall file a joint status
report by June 14, 2021.




                                        5
